                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE


 JAKE’S BAR AND GRILL, LLC, and
 ANTONIO VITOLO,

       Plaintiffs,

 v.

 ISABELLA CASILLAS GUZMAN,

       Defendant.



                           PLAINTIFFS’ MOTION FOR A
                        TEMPORARY RESTRAINING ORDER



       Plaintiffs hereby move, pursuant to Federal Rule of Civil Procedure 65, for a

 temporary restraining order, to last until this Court rules on Plaintiffs’ preliminary

 injunction motion, prohibiting Defendant from paying out any grants from the

 Restaurant Revitalization Fund, unless Defendant begins processing applications

 and paying grants in the order that the applications were received, without regard to

 the race or gender of the applicants.

       The grounds for this motion are set forth more fully in an accompanying

 Memorandum in Support of a Temporary Restraining Order and Preliminary

 Injunction. In short, however, the American Rescue Plan Act of 2021 created a limited

 fund to provide relief for restaurants impacted by the COVID-19 pandemic, but then

 requires the Small Business Administration (SBA) (led by Defendant) to process

 applications from women and certain racial minorities ahead of white male



Case 3:21-cv-00176-TRM-DCP Document 12 Filed 05/12/21 Page 1 of 4 PageID #: 33
 applicants, in violation of the Equal Protection guarantee in the United States

 Constitution. SBA is currently awarding grants on a first-come, first-serve basis until

 the money runs out, but has placed white male applicants at the back of the line,

 creating a significant risk that there will be less (or no) money left when their turn

 comes. Every day that this process continues without an injunction or temporary

 restraining order, the fund gets smaller, increasing inequality between funds

 available to white men, and those who received priority consideration based on race

 and gender. To ensure that all applicants receive an equal shot at these much-needed

 relief funds, Plaintiffs seek an immediate, temporary restraining order requiring

 Defendant to halt paying out any grants from the fund until this Court can rule on a

 preliminary injunction, unless Defendant immediately begins processing applications

 and awarding grants in the order the applications were received, without regard to

 race or gender.

 Dated: May 11, 2021

                                         WISCONSIN INSTITUTE FOR LAW & LIBERTY
                                         Rick Esenberg
                                         rick@will-law.org
                                         /s/ Daniel P. Lennington
                                         Daniel P. Lennington (pro hac vice pending)
                                         dan@will-law.org
                                         Luke N. Berg (pro hac vice pending)
                                         luke@will-law.org
                                         330 E. Kilbourn Ave., Suite 725
                                         Milwaukee, WI 53202
                                         Phone: (414) 727-9455
                                         Fax: (414)727-6385




                                          -2-

Case 3:21-cv-00176-TRM-DCP Document 12 Filed 05/12/21 Page 2 of 4 PageID #: 34
                                    /s/ Matthew J. McClanahan
                                    Matthew J. McClanahan (BPR #036867)
                                    McClanahan & Winston, PC
                                    PO Box 51907
                                    Knoxville, Tennessee 37950
                                    Telephone: (865) 347-3921
                                    Fax: (865) 444-0786
                                    Email: matt@tennadvocate.com

                                    Attorneys for Plaintiffs




                                     -3-

Case 3:21-cv-00176-TRM-DCP Document 12 Filed 05/12/21 Page 3 of 4 PageID #: 35
                                  CERTIFICATION

       Pursuant to Federal Rule of Civil Procedure 65, counsel for the Plaintiffs

 certifies the following with respect to notice to the Defendants:

       On May 11, 2021, before filing this case and motion, counsel for the Plaintiffs

 left a voicemail for and emailed the Civil Chief of the U.S. Attorney’s Office for the

 Eastern District of Tennessee to notify Defendant of Plaintiffs’ intention to seek a

 temporary restraining order and preliminary injunction in this matter, and provided

 Defendant with advance copies of the complaint, motion for a temporary restraining

 order, motion for preliminary injunction, memorandum and declaration in support of

 both, and the proposed order.

                                                Dated: May 11, 2021

                                                /s/ Daniel P. Lennington
                                                Daniel P. Lennington




                                          -4-

Case 3:21-cv-00176-TRM-DCP Document 12 Filed 05/12/21 Page 4 of 4 PageID #: 36
